ORDER
Appellant Warindar Kumar appeals the trial court’s judgment notwithstanding the verdict in favor of Respondent J.D. Reece Company, and its order granting J.D. Reece a new trial. At the conclusion of trial, the jury returned a verdict for Ku-mar on his claim for lost profits from the development and sale of certain real estate upon allegations that J.D. Reece’s agent had improperly interfered with Kumar’s purchase of the property from the seller, Mohamad Adnan Bayazid. The trial court sustained J.D. Reece’s motion for judgment notwithstanding the verdict, or in the alternative granting its motion for a new trial.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).